Exhibit 10.11
 
AMENDMENT NO. 1 TO
PREFERRED STOCK PURCHASE AGREEMENT
 
This Amendment (this “Amendment”) made and entered into as of July 12, 2012
(“Amendment Date”), by and between PositiveID Corporation, a Delaware
corporation (“Company”), and Ironridge Global III, LLC, a Delaware limited
liability company (“Purchaser”).
 
Recitals
 
A.           A Preferred Stock Purchase Agreement (“Agreement”), was made and
entered into between the parties as of July 27, 2011.
 
B.           The parties desire to amend the Agreement as set forth in this
Amendment.
 
Agreement
 
In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:
 
1.           Announcement Date.  The “Announcement Date” with respect to a share
of Series F Preferred Stock shall mean the Trading Day immediately following
that Trading Day, during the 20 Trading Day period immediately following the
date of receipt of a Conversion Notice with respect to such share of Series F
Preferred Stock, on which the Closing Price of a share of Common Stock is
closest to, without going over, the arithmetic average of the individual daily
volume weighted average prices for the lowest three Trading Days during such 20
Trading Day period.
 
2.           Entire Agreement.  The Agreement, as amended by this Amendment,
contains the entire agreement and understanding of the parties, and supersedes
all prior and contemporaneous agreements, term sheets, letters, discussions,
communications and understandings, both oral and written.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the Amendment Date.
 

Company:   Purchaser:               POSITIVEID CORPORATION   IRONRIDGE GLOBAL
III, LLC                   By:
/s/William J. Caragol
  By:
/s/John C. Kirkland
  Name:
William J. Caragol
  Name:
John C. Kirkland
  Title:
Chief Executive Officer
  Title:
Managing Director
 